Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	Claims 1-3, 7, 9-10 and 13-26  are allowed because the prior art of record fails to disclose that:
-wherein determining the value of a symbol in the sequence of decoded symbols comprises: using the correlation-strength data to identify a plurality of matched filter sequences for a common length of the sampled signal, having a length equal to the filter length, wherein each of the identified filter sequences is a respective best-matched filter sequence, from a respective subset of the filter sequences, for said length of the sampled signal; using the value of said respective earlier decoded symbol to select one or more of the identified filter sequences that has the value of said earlier decoded symbol in a symbol position corresponding to a position of said earlier decoded symbol in the sequence of decoded symbols; and using the selected one or more filter sequences for determining the value of the symbol in the sequence of decoded symbol as combined in claim 1.
-wherein the decision unit is configured to determine the value of a symbol in the sequence of decoded symbols by: using the correlation-strength data to identify a plurality of matched filter sequences for a common length of the sampled signal, having a length equal to the filter length, wherein each of the identified filter sequences is a respective best-matched filter sequence, from a respective subset of the filter sequences, for said length of the sampled signal; using the value of said respective earlier decoded symbol to select one or more of the identified filter sequences that has the value of said earlier decoded symbol in a symbol position corresponding to a position of said earlier decoded symbol in the sequence of decoded symbols; and using the selected one or more filter sequences for determining the value of the symbol in the sequence of decoded symbols as combined in claim 10.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/            Primary Examiner, Art Unit 2842